DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/360,892 filed on August 2, 2022.  Claims 1 to 11, and 13 to 21 are currently pending with the application.
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 5, 6, 16, 17, 20, and 21 are objected to because of the following informalities:
Claim 1 reads “a first node field-value pair of a first node profile identifying a first entity and a second node field-value pair of a second node profile identifying a second entity” in line 23, and it should read “a first node field-value pair of a first node profile corresponding to a first entity and a second node field-value pair of a second node profile corresponding to a second entity”, for purposes of clarity, and to maintain consistency in the terminology throughout the claims (see i.e., claim 1, line 10 “node profiles corresponding to a plurality of entities”).  Same corrections are needed in claims 16 and 20.
Claim 1, 2, 5, 6, 16, 17, 20, and 21 read “first number of matches”, “second number of mismatches”, “third number of incompletes”, “third number of completes”, “third number of matches”, “fourth number of mismatches”.  However, claim 13 reads “first number of record objects” and “second number of record objects”, and therefore, there is a lack of consistency in the terminology of the claims that creates confusion and must be corrected. Examiner suggests to modify the language as to be consistent with claim 13, as following:
Claims 1, 16, 20 as “first number of matches”, “first number of mismatches”.
Claims 2, 17, 21 as “first number of incompletes”.
Claim 5 as “first number of completes”.
Claim 6 as  “second number of matches”, “second number of mismatches”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 11, and 13 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the node field-value pair of the reference subset” in line 25.  It is not clear to which “node field-value pair of the reference subset” this limitation is referring to. More specifically, it is not clear whether this limitation is referring to the “first node field-value pair”, the “second node field-value pair”, or to all the “node field-value pairs” of the reference subset, in which case the limitation should read “the node field-value pairs of the reference subset”. 
Claim 1 recites “identifying, by the one or more processors, (i) an entity of the plurality of entities identified by the node profile that includes the node field-value pair included in the reference subset”, in line 1 at page 3.  This limitation is not clear, since it is “identifying an entity”, which appears to be already “identified by the node field-value pair”, which renders the claim indefinite. Furthermore, there is insufficient antecedent basis for “the node profile that includes the node field-value pair included in the reference subset” limitation. It appears that this element should read “identifying, by the one or more processors, (i) an entity of the plurality of entities associated with a node profile that includes the node field-value pair included in the reference subset”.  
Same rationale applies to claim 16 and 20, since they recite similar limitations, and to claims 2 to 11, 13 to 15, 17 to 19, and 21, since they inherit the same deficiencies by virtue of their dependency on claims 1, 16, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11, and 13 to 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites identifying a reference subset, identifying an entity, comparing the node field-value pair, determining number of matches and mismatches, and generating a trust score.
The limitation of identifying a reference subset, which specifically recites “identifying, by the one or more processors, a reference subset of node field-value pairs from the one or more node field-value pairs of the plurality of node profiles, each node field- value pair of the reference subset of node field-value pairs having a confidence score that satisfies a threshold and that indicates a likelihood that the node field-value pair is correct, wherein the reference subset includes a first node field-value pair of a first node profile identifying a first entity and a second node field-value pair of a second node profile identifying a second entity, wherein the confidence score of the node field-value pair of the reference subset is calculated using respective contribution scores of each entry of the one or more entries included in the data structure associated with the node field-value pair”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the one or more processors” language, “identifying”, in the context of this claim encompasses the user mentally determining a representation or a confirmed subset of information based on a confidence score meeting a threshold amount. Additionally, although not positively recited as “calculating a confidence score”, the calculation of the score can be performed mentally, with the aid of pen and paper.
The limitation of identifying an entity, which specifically recites “for each node field-value pair included in the reference subset: identifying, an entity of the plurality of entities identified by the node profile that includes the node field-value pair included in the reference subset and (ii) a particular record object of the plurality of record objects of the CRM system that corresponds to the entity”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the one or more processors” language, “identifying”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, selecting an entity from multiple possible entities that contain the attributes of the information that was determined in the previous step, and identifying additional records of data that are associated with the selected entity.  
The limitation of comparing the node field-value pair, which specifically recites “comparing, by the one or more processors, the node field-value pair included in the reference subset with a corresponding object field-value pair of the particular record object of the plurality of record objects to determine whether or not the node field-value pair included in the reference subset matches with the object field-value pair”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the one or more processors” language, “comparing”, in the context of this claim encompasses the user mentally or manually with the aid of pen and paper, evaluating the information that was identified in the previous step, to determine matches between the information.  The limitation of determining number of matches and mismatches, which specifically recites “responsive to comparing each node field-value pair included in the reference subset of node field-value pairs with the corresponding object field-value pair of the particular record object of the plurality of record objects, determining, by the one or more processors, a first number of matches between the node field-value pairs included in the reference subset of node field-value pairs and corresponding object field-value pairs of the plurality of record objects, and determining a second number of mismatches between the node field-value pairs included in the reference subset of node field-value pairs and the corresponding object field-value pairs of the plurality of record objects”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the one or more processors” language, “determining”, in the context of this claim encompasses the user mentally or manually with the aid of pen and paper, evaluating the comparison performed in the previous step, to determine how many records of the compared information have matched, and how many have not matched.  
Finally, the limitation of generating a trust score, which specifically recites “generating a trust score of the CRM system corresponding to the data source provider based on the first number of matches and the second number of mismatches, the trust score indicating a level of reliability of data included in the CRM system”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the one or more processors” language, “generating”, in the context of this claim encompasses the user mentally or manually with the aid of pen and paper, calculating a result as a reliability score that corresponds to a source of the previously evaluated information indicating the reliability of the information, based on the determined number of matches and mismatches.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “accessing a plurality of record objects of the CRM system corresponding to a data source provider, each record object of the plurality of record objects corresponding to a record object type and having one or more object field-value pairs, each object field-value pair of the record object associating an object field value to a corresponding object field of the record object”, “maintaining in one or more data structures, a plurality of node profiles corresponding to a plurality of entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associating a node field value to a corresponding node field of the node profile”, “each node field-value pair associated with a data structure that includes one or more entries, each entry of the one or more entries including A) an identifier of i) a record object of the plurality of record objects of the CRM system or ii) an electronic activity that includes the node field value of the node field-value pair; B) a timestamp corresponding to when the record object was last updated or when the electronic activity was transmitted or received; and C) a contribution score computed based on the timestamp”, and one or more processors of a data processing system in communication with at least one server of a customer relationship management (CRM) system, a plurality of record objects of the CRM.  The limitation “accessing a plurality of record objects of the CRM system corresponding to a data source provider, each record object of the plurality of record objects corresponding to a record object type and having one or more object field-value pairs, each object field-value pair of the record object associating an object field value to a corresponding object field of the record object”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitation “maintaining in one or more data structures, a plurality of node profiles corresponding to a plurality of entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associating a node field value to a corresponding node field of the node profile”, represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic storing of collected and analyzed data. (See MPEP 2106.05(g)).  
Continuing with the analysis, the limitation “each node field-value pair associated with a data structure that includes one or more entries, each entry of the one or more entries including A) an identifier of i) a record object of the plurality of record objects of the CRM system or ii) an electronic activity that includes the node field value of the node field-value pair; B) a timestamp corresponding to when the record object was last updated or when the electronic activity was transmitted or received; and C) a contribution score computed based on the timestamp”, is tying the abstract idea to a field of use by further describing the target data, and is simply an attempt to limit the application of the abstract idea to a particular technological environment; merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limit the claim (See MPEP 2106.05(h)). The one or more processors and at least one server in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering and storing steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The claim is not patent eligible.
Claims 2 to 9, 14, and 15 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2 to 9, 14, and 15 recite the same abstract idea of claim 1.  The claims recite the additional limitations that merely further elaborate on the abstract idea, and do not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the CRM system is a first CRM system and further comprising generating, by the one or more processors, a multi-tenant CRM system using a plurality of second CRM systems, the multi-tenant CRM system configured to maintain a second plurality of record objects, each record object of the second plurality of record objects including at least one object field-value pair having a second confidence score generated based on a second trust score corresponding to a corresponding second CRM system that includes a second object field-value pair that matches the at least one object field-value pair”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer; limiting use of the abstract idea to a database system does not meaningfully limit the claims.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “maintaining the plurality of node profiles further comprises maintaining the one or more node field-value pairs of the plurality of node profiles generated from one or more electronic activities accessible via the data source provider that provided access to the CRM system”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer; limiting use of the abstract idea to a database system does not meaningfully limit the claims.
Claim 13 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 13 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the one or more processors, a first level of completeness of a first record field type among the plurality of record objects, the first level of completeness indicating a first number of record objects with the first record field type; determining, by the one or more processors, a second level of completeness of a second record field type among the plurality of record objects, the second level of completeness indicating a second number of record objects with the second record field type; determining, by the one or more processors, that the second level of completeness of the second record field type is greater than the first level of completeness of the first record field type in the plurality of record objects; and providing, by the one or more processors, an indication to the data source provider for the CRM system to increase the first number of record objects with the first record field type responsive to determining that the second level of completeness is greater than the first level of completeness”, where the determining steps are further elaborating on the abstract idea, and the providing step amounts to data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 16 to 21 since they recite similar limitations.
Claims 1 to 11, and 13 to 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
	The following is in response to Applicant’s arguments filed on August 2, 202. Arguments have been fully and carefully considered but are not persuasive.  
	In regards to claims 1 to 11 and 13 to 30, Applicant argues that “the claims as amended overcome the current rejections under 35 USC § 101”.
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from an abstract idea.
	Furthermore, in response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that after considering the amendments to the claims, it has been determined that the claims are directed to an abstract idea under the “Mental Processes” grouping of abstract ideas, without significantly more, as thoroughly described in the rejections above.  101 Rejections are hereby sustained.
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169